DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al., (US Pat. Appln. Pub. 2019/189572) in view of DeLaCruz et al., (US Pat. 9984992) and Ko (US Pat. 8217502).


A.	Regarding claims 1-2 Chiang et al., disclose an antenna feeder package structure (AFPS 3 in Fig. 5O), comprising:
a substrate (protection layer 102 in Fig. 5O; para 0044);
a first antenna metal layer/AML (129 in Fig. 5O; para 0104) disposed on the substrate, the first AML comprising a plurality of first patterned metal structures/ PMS (see horizontal portion of 129 in Fig. 5O; para 0104);
a plurality of first metal joint pin/MJP portion (see vertical joint column portion of 129 within 128 in Fig. 5O) made of conventional copper, gold, etc., (see para 0081), each of the plurality of first MJP being fabricated/aligned to respective one of the first PMS in an one-to-one vertical correspondence (see the vertical joint column portion of 129 with respect to horizontal portion of 129 in Fig. 5O);
a first packaging (dielectric) layer (PL) [see 128 in Fig. 5O; para 0104] and a second AML (127 in Fig. 5O; para 0103) disposed on the first PL, wherein the second AML comprises a plurality of second PMS (see horizontal portion of 127 in Fig. 5O; para 0103) , wherein the first PL covers the plurality of first MJP except top surfaces, wherein each of the top surface of the first MJP is in direct contact with respective one of the plurality of second PMS (see vertical joint column portion of 129 and horizontal portions of 127 respectively In Fig. 5O);
a plurality of second MJP portion (see vertical joint column portion of 127 within 126 in Fig. 5O; para 0103) made of conventional copper, gold, etc., (see para 0081), each of the plurality of first MJP being aligned to said one of the plurality of second PMS in an one-to-one vertical correspondence  (see vertical joint column portion of 129 and horizontal portions of 127 respectively in Fig. 5O); 
a second packaging (dielectric) layer/PL (see 126 in Fig. 5O; para 0103) disposed to cover the plurality of second MJP except top surfaces;
a conductive redistribution layer/RDL placed on the second PL (110 in Fig. 5O; para 0103)
wherein the conductive RDL comprises three portions, a first portion of the conductive RDL including a lower/bottom portion (see wide portion of 110 within 109 at bottom on farthest left/right sides under 117 in Fig. 5O) arranged to be in direct contact with the top surface of the second MJP (see the lower/wide portion of 110 within 109 on farthest right above column portion of 127 in Fig. 5O) 
wherein a second portion of the conductive RDL including an upper/top portion of the conductive RDL (see narrow/vertical portion of 110 within 109 at top on farthest left side under 117 in Fig. 5O) being arranged to be in direct contact with a metal column (see the upper/narrow portion of 110 within 109 on the farthest left and 117 at the farthest left respectively Fig. 5O), wherein the metal column is connected to one of the plurality of the first MJP via one of the plurality of second MJP via said second portion of the conductive RDL (see 117, vertical portions of 129, 127 and narrow portions of 110 at the farthest left respectively in Fig. 5O); and
wherein a third portion of the conductive RDL being arranged to be in direct contact with pads of an antenna circuit chip/ACC (see the middle portion of 110 contacting pillar contacts 111 of the ACC 114, 115, 111 in Fig. 5O, para 0066-0067), wherein the ACC is disposed over the third portion of the conductive RDL and at a side of the metal column (see ACC 114, 115 with pads 111 over the middle portion of 110 and 117 respectively in Fig. 5); 
wherein a bottom filling layer (see molding layer 116 in Fig. 5O; para 0076) is disposed outside the pads and partially between the third portion of the conductive RDL and the ACC
(Fig. 5O).

Chiang et al., fail to teach a) the first MJP being fabricated aligned using a wire bonding process and the second MJP being aligned using the wire bonding process, and b) the second portion of the conductive RDL being in direct contact with a metal solder ball (MSB) and the ACC is disposed at a side of the MSB.  
	a) Ko teaches a package structure wherein a portion of a conductive RDL is in direct contact with a MSB of a metal column/pillar and a circuit chip is disposed at a side of the MSB (see RDL including 142, 136 and wirings within 102; 144 and die 114 respectively in Fig. 1; col. 4, line 50- col. 5, line 20). 
Chiang et al., further teach using conventional metal contacts including  conventional metal/solder bump balls (101 in Fig. 5O; para 0105). 
	b) DeLaCruz et al., teach forming wire bonded metal (ball) joints (see 131, 141 in Fig. 4-10; col. 5, lines 40-60; col. 5-10) in a form of a pin using a conventional hot (heated) press wire bonding process wherein the metal of the pins (wire joints) is made from copper/ Cu (col. 6, line 27, col. 24, line 67) to provide the desired vertical integration, multilevel interconnections and improved process control, and external connections comprising conventional metal (solder) bumps (204 in Fig. 10; col. 10, line 15).
   	Chiang et al., DeLaCruz et al., and Ko are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chiang et al., because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b) as taught by DeLaCruz et al., and Ko so that the desired wiring dimensions with improved vertical integration and reliability with higher process flexibility can be achieved and the reliability can be improved in Chiang et al’s AFPS.  

B.    Regarding claim 1, lines 5-6 and 13-14 respectively, the limitations “…fabricating and/or aligning ……. ….. in an one-to-one correspondence by using a wire bonding process…” and “…aligning …. in an one-to-one correspondence by using the wire bonding process”, are taken to be product-by-process limitations, it is the patentability of the claimed product and not of recited process steps which must be established, because only the final product/structure is relevant, not a method of “wire bonding”, “ball bonding”, “stitch bonding”, “photo processing and etching”, etc. Therefore, when the prior art discloses a product which reasonably appears to be identical with or only slightly different than the product claimed in a product-by-process claim, a rejection based on sections 102 or 103 is fair.
	Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marrosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 3, Chiang et al., DeLaCruz et al., and Ko teach substantially the entire claimed structure as applied to claim 1 above, wherein Chiang et al., teach the first PL and the second PL being made from conventional dielectric material including polyimide (see 128, 126 in Fig. 5M-O; para 0081, 0088).

Regarding claim 4, Chiang et al., DeLaCruz et al., and Ko teach substantially the entire claimed structure as applied to claim 1 above, wherein Chiang et al., teach top surfaces of each of the first PL and the second PL comprising a flat surface (see 126 and 128 in Fig. 5O).
 
Regarding claim 5, Chiang et al., DeLaCruz et al., and Ko teach substantially the entire claimed structure as applied to claim 1 above, wherein Chiang et al., teach further the AFPS comprising at least two MJP layers and another PL (see 128, 126 and 109 respectively in Fig. 5O), wherein each of the at least two MJP layers comprise a plurality of MJPs (see vertical portions of 127 and 129 in Fig. 5O).
Response to Arguments
4.	Applicant's arguments filed on 4/26/22 have been fully considered but they are not persuasive.
A.	Applicant contends that Chiang does not teach MJPs being fabricated aligned in one-to-one correspondence by using a wire bonding process.
	However, the above argument is respectfully traversed as being addressed in 35 USC 103 rejections as explained above, over Chiang et al., in view of DeLaCruz et al., and further under product-by-process claim. 
B.	Applicant contends that Chiang’s 110 is a patterned step structure, not the conductive RDL. Chiang further does not teach a MSB connection at a side of the ACC.
	However, the above argument is respectfully traversed. As explained in the rejections above, Chiang discloses the conductive RDL comprising three portions.
The first portion of the conductive RDL including a lower/bottom portion (see wide portion of 110 within 109 at bottom on farthest left/right sides under 117 in Fig. 5O), the    second portion including an upper/top portion of the conductive RDL (see narrow/vertical portion of 110 within 109 at top on farthest left side under 117 in Fig. 5O)	 and the third portion being in direct contact with pads of an antenna circuit chip/ACC (see the middle portion of 110 contacting pillar contacts 111 of the ACC 114, 115, 111 in Fig. 5O, para 0066-0067), wherein the ACC is disposed over the third portion of the conductive RDL and at a side of the metal column (see ACC 114, 115 with pads 111 over the middle portion of 110 and 117 respectively in Fig. 5). 
	Furthermore, Ko teaches a package structure wherein a portion of a conductive RDL is in direct contact with a MSB of a metal column/pillar and a circuit chip is disposed at a side of the MSB (see RDL including 142, 136 and wirings within 102; 144 and die 114 respectively in Fig. 1; col. 4, line 50- col. 5, line 20). 
Therefore, the combination of applied references teaching the conductive RDL portions and the MSB, is proper. 
 
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

   
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811